If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   June 24, 2021
               Plaintiff-Appellee,

v                                                                  No. 352402
                                                                   Macomb Circuit Court
MARCEL DEVON BOST,                                                 LC No. 2019-000050-FC

               Defendant-Appellant.


Before: GLEICHER, P.J., and CAVANAGH and LETICA, JJ.

PER CURIAM.

        A jury convicted Marcel Devon Bost of second-degree murder, involuntary manslaughter,
and reckless driving causing death for striking Emerita Albao’s vehicle and killing her during a
high-speed chase with police. Bost complains that involuntary manslaughter and reckless driving
causing death are lesser included offenses of second-degree murder and therefore his convictions
for those offenses violate double jeopardy principles. Although involuntary manslaughter is a
lesser included offense of second-degree murder, the trial court remedied the constitutional error
by vacating Bost’s involuntary manslaughter conviction. Bost also raises a meritless challenge to
the sufficiency of the evidence supporting his second-degree murder conviction. We affirm.

                                       I. BACKGROUND

       At approximately 10:00 a.m. on November 24, 2018, Warren Police Sergeant Charles
Rushton was on patrol when he observed a white Pontiac Grand Prix roll through a red light on
Mound Road. Sergeant Rushton attempted to initiate a traffic stop, but the Grand Prix sped off
northbound. Sergeant Rushton pursued the Grand Prix for several miles as the car reached speeds
up to 100 miles per hour. The Grand Prix sped through six red lights. Adding to the danger, the
roadway was wet from a “mist” that was falling that day.

        At the intersection of Mound and 12 Mile Roads, while travelling approximately 15 to 20
miles per hour, the Grand Prix clipped the back end of a minivan. The minivan “skidded and sort
of fishtailed a little bit,” but the driver was able to safely maneuver to a parking lot.




                                               -1-
        At the intersection of Mound and 13 Mile Roads, the fleeing Grand Prix “broadside[d]” a
small Kia sedan. The Grand Prix was travelling at approximately 77 miles an hour at the time of
the collision. The driver of the Grand Prix jumped out of the car and fled on foot. Sergeant
Rushton pursued the driver. The driver, later identified as Marcel Devon Bost, was captured at
the nearby General Motors Tech Center.

       When Bost struck the Kia, the Kia spun into the median and crashed into a pole. A witness
described that “the car that got hit was basically V-shaped.” Another driver stopped to provide
aid and discovered the driver of the Kia, Emerita Albao, slumped over the steering wheel. Albao
was transported by ambulance to the hospital where she died three days later. An autopsy revealed
bruising to several parts of her body. Albao suffered a broken bone in the left pelvic region that
caused a hemorrhage. She also had bruising and swelling of the brain. The forensic pathologist
declared that Albao’s cause of death was blunt force head trauma caused by the collision.

       An accident reconstructionist estimated that Bost was travelling at approximately 77 miles
an hour when he struck the Kia. There were no marks on the road consistent with braking.
Witnesses asserted that they did not hear the squeal of brakes. And Sergeant Rushton did not
observe any brake lights as Bost entered the intersection.

       The jury convicted Bost of reckless driving causing death, “homicide—involuntary
manslaughter,” and second-degree murder. The trial court subsequently dismissed Bost’s
involuntary manslaughter conviction as violative of double jeopardy.

                       II. JURY INSTRUCTIONS/DOUBLE JEOPARDY

        Bost contends that reckless driving causing death and involuntary manslaughter are both
lesser included offenses of second-degree murder. The trial court violated his right to be free from
double jeopardy, Bost asserts, by instructing the jury that the counts against him were three
separate counts, rather than a primary charge with two alternative lesser offenses. The court also
“confused” the jury, Bost urges, by first telling the jury that involuntary manslaughter was a lesser
included offense of second-degree murder and then changing the rules.

                                                 A

       How the jury should be instructed was hotly contested in the trial court. The first point of
dispute centered on the correct characterization of the “homicide – involuntary manslaughter”
charge. The prosecution initially charged Bost with “homicide manslaughter with a motor
vehicle.” The parties and court agreed that the statute specifically defining that charge had been
repealed. The charged offense was reframed as involuntary manslaughter.

         As originally charged, the parties both argued that homicide manslaughter with a motor
vehicle was not a lesser included offense of second-degree murder. The court had to convince the
parties that the particular charge of involuntary manslaughter was a lesser included offense despite
that it was committed with a motor vehicle. Even then, the prosecutor contended that “it would be
prudent to proceed now on all charges, then if the defendant is convicted of all offenses at trial by
the jury, they could always be vacated by a motion.” On the second day of trial, the parties and
the court agreed that the jury would be instructed that involuntary manslaughter was a lesser,



                                                -2-
alternative count to second-degree murder. And the court so instructed the jury before trial: “You
may also consider the lesser crime of involuntary manslaughter.”

        On the third day of trial, however, the court reconsidered its position, stating that although
involuntary manslaughter is a lesser included offense of second-degree murder, the court was no
longer “sure that” it “is necessarily required” to present the charges in that fashion to the jury.
Defense counsel had previously argued “that second-degree murder was an inappropriate charge.”
The court expressed concern that if second-degree murder and involuntary manslaughter were
presented as alternative charges and the jury convicted Bost of the greater charge, this Court might
later agree with the defense on its second-degree murder challenge, triggering the need for a retrial.
The court allowed the parties time to consider their preferences on how to proceed. By the end of
the day’s testimony, both the prosecution and defense agreed to listing the charges as separate
offenses that could be considered by the jury, instead of instructing the jury that involuntary
manslaughter is a lesser offense of second-degree murder.

       Ultimately, the court instructed the jury as agreed by the parties in an inconsistent manner.
When describing the elements of second-degree murder, the court included “that the killing was
not done under circumstances that reduce it to a lesser crime.” The court continued, “You may
also consider the lesser crime of involuntary manslaughter.” But the court then advised the jury:

                The defendant is charged with multiple counts, that is, with the crimes of
       murder second degree, involuntary manslaughter, reckless driving causing
       death . . . . These are separate crimes and the prosecutor is charging that the
       defendant committed all of them. You must consider each crime separately in light
       of all the evidence in the case . . . . You may find the defendant guilty of all, any
       one, or any combination of these crimes, or not guilty.

                                                  B

        We review de novo questions of law involving jury instructions, but review for an abuse
of discretion the trial court’s determination whether a jury instruction is applicable to the facts of
the case. People v Gillis, 474 Mich 105, 113; 712 NW2d 419 (2006).

              We review jury instructions in their entirety to determine if error requiring
       reversal occurred. The instructions must not be extracted piecemeal to establish
       error. Even if the instructions are somewhat imperfect, reversal is not required as
       long as they fairly presented the issues to be tried and sufficiently protected the
       defendant’s rights. [People v Aldrich, 246 Mich App 101, 124; 631 NW2d 67
       (2001) (quotation marks and citations omitted).]

        Generally, we review de novo questions of law, including whether an offense constitutes a
lesser included offense. People v Heft, 299 Mich App 69, 73; 829 NW2d 266 (2012). We also
review de novo constitutional double jeopardy challenges. People v Ream, 481 Mich 223, 226;
750 NW2d 536 (2008). However, Bost approved of the trial court’s involuntary manslaughter
instruction and claimed for the first time on appeal that reckless driving causing death is also a
lesser included offense. We review for plain error unpreserved constitutional challenges. People
v Carines, 460 Mich 750, 763; 597 NW2d 130 (1999). “Reversal is warranted only when the plain,



                                                 -3-
forfeited error resulted in the conviction of an actually innocent defendant or when an error
seriously affected the fairness, integrity or public reputation of judicial proceedings independent
of the defendant’s innocence.” Id. (quotation marks and citations omitted).

          The Michigan Constitution and the Fifth Amendment of the United States Constitution
protect a criminal defendant from being “subject for the same offence to be twice put in jeopardy
. . . .” US Const, Am V; see also Const 1963, art 1, § 15. The prohibition against double jeopardy
provides three protections: “(1) it protects against a second prosecution for the same offense after
acquittal; (2) it protects against a second prosecution for the same offense after conviction; and (3)
it protects against multiple punishments for the same offense.” People v Nutt, 469 Mich 565, 574-
575; 677 NW2d 1 (2004). This case involves the third protection—to be free from multiple
punishments for the same offense.

               The multiple punishments strand of double jeopardy is designed to ensure
       that courts confine their sentences to the limits established by the Legislature and
       therefore acts as a restraint on the prosecutor and the Courts. The multiple
       punishments strand is not violated where a legislature specifically authorizes
       cumulative punishment under two statutes. Conversely, where the Legislature
       expresses a clear intention in the plain language of a statute to prohibit multiple
       punishments, it will be a violation of the multiple punishments strand for a trial
       court to cumulatively punish a defendant for both offenses in a single trial. Thus,
       the question of what punishments are constitutionally permissible is not different
       from the question of what punishments the Legislative Branch intended to be
       imposed.

               The Legislature, however, does not always clearly indicate its intent with
       regard to the permissibility of multiple punishments. When legislative intent is not
       clear, Michigan courts apply the “abstract legal elements” test articulated in Ream
       to ascertain whether the Legislature intended to classify two offenses as the “same
       offense” for double jeopardy purposes. This test focuses on the statutory elements
       of the offense to determine whether the Legislature intended for multiple
       punishments. Under the abstract legal elements test, it is not a violation of double
       jeopardy to convict a defendant of multiple offenses if each of the offenses for
       which defendant was convicted has an element that the other does not. This means
       that, under the Ream test, two offenses will only be considered the “same offense”
       where it is impossible to commit the greater offense without also committing the
       lesser offense. [People v Miller, 498 Mich 13, 17-19; 869 NW2d 204 (2015)
       (cleaned up).]

                                                  C

       First, we reject Bost’s contention that reckless driving causing death is a lesser included
offense of second-degree murder.

       To convict a defendant of second-degree murder, the prosecution must establish the
following elements: “(1) a death, (2) the death was caused by an act of the defendant, (3) the
defendant acted with malice, and (4) the defendant did not have lawful justification or excuse for


                                                 -4-
causing the death.” People v Smith, 478 Mich 64, 70; 731 NW2d 411 (2007). Reckless driving
causing death is established with evidence that the defendant (1) “operate[d] a vehicle upon a
highway or a frozen public lake, stream, or pond or other place open to the general public,
including, but not limited to, an area designated for the parking of motor vehicles,” (2) “in willful
or wanton disregard for the safety of persons or property,” and (3) “by the operation of that vehicle
cause[d] the death of another person . . . .” MCL 257.626(2), (4).

        It is entirely possible to commit the greater offense of second-degree murder without
committing the lesser offense of reckless driving causing death. Second-degree murder does not
require driving a vehicle in a public space or using a motor vehicle as the instrument of the killing.
The abstract elements test is not satisfied and therefore no double jeopardy violation occurred.

        We agree with Bost that the jury instructions were not ideal as the trial court first advised
the jurors that involuntary manslaughter was a lesser offense to second-degree murder, but then
instructed the jurors that second-degree murder and involuntary manslaughter were separate
offenses and the jury could convict Bost of both, either separately, or neither. The harm that
resulted was that Bost was convicted of both second-degree murder and involuntary manslaughter
after the court and the parties agreed that this would amount to a double jeopardy violation.
However, the remedy for such a violation is to affirm the conviction for the greater offense and
vacate the conviction for the lesser. See People v Herron, 464 Mich 593, 609; 628 NW2d 528
(2001). The trial court already granted that relief. There is no further relief that this Court can
provide.

                            III. SUFFICIENCY OF THE EVIDENCE

         Bost further contends that the prosecution presented insufficient evidence to support his
second-degree murder conviction. Specifically, Bost notes a lack of evidence that he acted with
malice. We review de novo a challenge to the sufficiency of the evidence, viewing the evidence
in the light most favorable to the prosecution to determine whether a rational fact-finder could find
the elements of the offense proven beyond a reasonable doubt. People v Reese, 491 Mich 127,
139; 815 NW2d 85 (2012). “All conflicts in the evidence must be resolved in favor of the
prosecution, and circumstantial evidence and all reasonable inferences drawn therefrom can
constitute satisfactory proof of the crime.” People v Solloway, 316 Mich App 174, 180-181; 891
NW2d 255 (2016) (citations omitted).

        “Malice is defined as the intent to kill, the intent to cause great bodily harm, or the intent
to do an act in wanton and wilful disregard of the likelihood that the natural tendency of such
behavior is to cause death or great bodily harm.” People v Goecke, 457 Mich 442, 464; 579 NW2d
868 (1998). “[T]he mens rea for second-degree murder does not mandate a finding of specific
intent to harm or kill. The intent to do an act in obvious disregard of life-endangering
consequences is a malicious intent.” Id. at 466 (citation omitted).

        The evidence established that Bost fled from a police officer who was trying to effectuate
a simple traffic stop for a minor moving violation. Bost led the officer on a chase at speeds up to
100 miles an hour. He flew through six red lights. At one busy intersection, Bost slowed but
struck a minivan. After that collision, Bost continued to speed down the wet roadway, ignoring
red lights. Albao was not as lucky as the occupants of the minivan. Bost drove through that


                                                 -5-
intersection at almost 80 miles an hour, striking her small sedan and sending it flying into a pole
in the median.

        Any driver would realize the danger he was creating by speeding along a wet, busy
roadway, running red lights at major intersections. And Bost was even more aware of the potential
consequences of his actions as he had already caused one accident and yet continued his flight.
This evidence more than sufficed to prove that Bost acted in “wanton and wilful disregard of the
likelihood that the natural tendency of [his] behavior [was] to cause death or great bodily harm.”
Goecke, 457 Mich at 464.

       The facts of this case are remarkably similar to those in Goecke, in which the Supreme
Court affirmed the defendant’s bind-over for trial on a second-degree murder charge. In that case,

       The defendant evaded the police while drinking alcohol in a liquor store parking
       lot, permitting the inference that the defendant was aware that his level of
       intoxication was too great to have been driving at 8:30 p.m.; that, despite such
       awareness, defendant drove recklessly at high speeds along a main artery in the city
       of Pontiac after having consumed a significant amount of alcohol; and that the
       defendant was aware of the extent of his impairment and lack of control after having
       narrowly missed hitting another vehicle, yet still continued to speed through at least
       one red traffic light before colliding with the victim’s car. Taken together, the
       evidence supported findings that the defendant was drunk and speeding in the
       middle of a city, that his lack of self-control caused him to narrowly miss striking
       a vehicle, and that he thereafter ran through a stoplight, struck another vehicle, and
       killed its occupant. [Id. at 470.]

Like the defendant in Goecke, Bost was well aware that his high-speed chase down Mound Road
in the middle of the day was likely to end badly, especially as he caused one minor collision before
the fatal finale. The jury’s verdict was more than supported.

       We affirm.



                                                             /s/ Elizabeth L. Gleicher
                                                             /s/ Mark J. Cavanagh




                                                -6-